DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 2/8/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 6, 8, 9 and added new claims 10-14.  Claims 1-14 are pending in the application, claims 11-14 are withdrawn by original presentation (see below).
Status of Objections and Rejections
	All rejections are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Election/Restrictions
Newly submitted claims 11-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of the originally presented invention and the new method are related but distinct processes.  Original invention requires a substrate, whereas newly presented invention does not; new presented invention requires absorber formation by sputtering MnTe with MnTe target, whereas original Invention does not.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korevaar (US 20130104985, cited in IDS).
As to claim 1, Korevaar is directed to a method of manufacturing a photovoltaic device (F2) comprising the steps of:
Depositing a semiconductor absorber layer on a substrate (110 on 170) wherein the semiconductor absorber is CdTe (0021); 
Depositing a p-type back contact buffer layer on the absorber wherein deposition is a sputter step whereby the layer is sputtered Cd1-xMnxTe onto the absorber (paragraph 0051 teaches single source sputter of CdMnTe); and
Forming a back contact layer on the p-type back contact buffer (140; paragraph 0038).
Regarding claim 5, the reference teaches the back contact layer being a metal back contact layer (paragraph 0006).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar (US 20130104985, cited in IDS) as applied to claim 1 above.
Regarding claim 6, the prior art teaches the interlayer (130) being a p-+ layer that can comprise cadmium telluride (paragraph 0024).  The reference does not explicitly teach the p+ layer being CdMnTe, but a skilled artisan at the time would have found It reasonable to try as the compound of CdMnTe is already recognized in the art as being beneficial and its deposition is known by the inventor of the prior art.  Such a configuration modification would have been well within purview of a skilled artisan with a reasonable expectation of success.  Such a modification then has the back contact layer directly connecting the p-type back contact buffer layer.
Regarding claim 10, the reference teaches the p+ layer being doped to greater than 1019 per cc, which overlaps the instantly recited limitation (paragraph 0022).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar (US 20130104985, cited in IDS) as applied to claim 1 above, and further in view of Banerjee (RBS spectrometric studies on the interdiffusion profile of multilayer thin film structure to yield Cd1-xMnxTe alloy, cited in IDS).
Regarding claim 2, Applicant is directed above for a full discussion of Korevaar as applied to claim 1.  Korevaar is silent as to the temperature of the sputtering step. 
A skilled artisan reading the Korevaar reference as a whole would readily appreciate that the reference is not overly concerned with the particulars of the sputtering step and would have looked to the prior art to glean appropriate conditions for the sputtering step.  Such guidance is found in the Banerjee reference which teaches sputtering from a source at 25oC (see section 2 Exp Details).  Therefore, a skilled artisan would have found it obvious at the time the invention was filmed to perform Korevaar’s sputtering step at 25oC, as taught by Banerjee, with a reasonable expectation of success.
Claim 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar (US 20130104985, cited in IDS) as applied to claim 1 above.
prima facie case of obviousness exists.  It would have been within purview of a skilled artisan to select a thickness of 20-200nm as taught in the prior art which necessarily meets the claimed range.
Regarding claim 4, Applicant is directed above for a full discussion of Korevaar as applied to claim 1.  The reference teaches Cd1-xMnxTe (claim 3) where x=0.01-0.6 which includes the instantly claim x=0.5.  Therefore, the selection of x=0.5 would have been within purview of a skilled artisan at the time of the invention filing to achieve a desired result.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar (US 20130104985, cited in IDS) in view of Basol (US 20140261676).
As to claim 1 and dependent claim 7, Korevaar is directed to a method of manufacturing a photovoltaic device (F2) comprising the steps of:
Depositing a semiconductor absorber layer on a substrate (110 on 170) wherein the semiconductor absorber is CdTe (0021); 
Depositing a p-type back contact buffer layer on the absorber wherein deposition is a sputter step whereby the layer is sputtered Cd1-xMnxTe onto the absorber (paragraph 0051 teaches single source sputter of CdMnTe); and
Depositing a back metal contact layer on the p-type back contact buffer (140; paragraph 0038).
Korevaar fails to teach a back contact layer selected from a group consisting of MoNx/Al, ZnTe:Cu, CdSe, MgTe, HgTe, ZnTe/Al, but teaches a back metal contact layer (140).

Therefore, it would have been obvious to a skill artisan at the time of invention to modify the structure of Korevaar to include a back contact layer of ZnTe:Cu between the back metal contact layer (140) and the absorber layer (110) to achieve good ohmic contact, as taught by Basol with a reasonable expectation of success.
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar (US 20130104985, cited in IDS) in view of Basol as applied to claim 1 and 7 above.
Regarding claims 6, 8, and, 9, the prior art teaches the interlayer (130) being a p-+ layer that can comprise cadmium telluride (paragraph 0024).  The reference does not explicitly teach the p+ layer being CdMnTe, but a skilled artisan at the time would have found It reasonable to try as the compound of CdMnTe is already recognized in the art as being beneficial and its deposition is known by the inventor of the prior art.  Such a configuration modification would have been well within purview of a skilled artisan with a reasonable expectation of success.  Such a modification then has the back contact layer directly connecting the p-type back contact buffer layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726